The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 6, 2014

                                      No. 04-13-00637-CR

                                       Jeffrey THEISEN,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR2446
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        The State’s brief was originally due to be filed on May 5, 2014. The State’s first motion
for extension of time was granted, extending the deadline for filing the brief to June 4, 2014. On
June 5, 2014, the State filed a motion requesting an additional extension of time to file the brief
until July 3, 2014, for a total extension of sixty days. The motion is GRANTED. THIS IS THE
FINAL EXTENSION OF TIME THAT THE STATE WILL BE GRANTED. The State’s
brief must be filed by July 3, 2014


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court